DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protruding portion . . . formed by a flat layer,” as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawing do not show a protruding portion that is a flat layer. The protruding portions shown have a dome shaped surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 3 – 6 and 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 require that the protruding portion is formed by a flat layer. The intended scope of the claim is vague because it uses terminology that conflicts with itself. A flat layer seems to be the antithesis of a protruding portion. How can it be flat and also protruding? The depending claims inherit the same discrepancy.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10 and 15 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 11,101,233 to Yen et al.
Regarding claim 1, Yen et al. teach an electronic substrate (Fig. 1G, for example), comprising: 
a base (110); 
a protruding portion disposed on the base (114); and 
a bonding pad (142) disposed on the base; 
wherein the bonding pad is not overlapped with a boundary of the protruding portion.
	Regarding claims 3 and 10, as best understood, Yen et al. teach an electronic substrate, wherein the protruding portion extends from a flat layer.
	Regarding claim 8, Yen et al. teach an electronic device (Fig. 1G, for example), comprising: 
an electronic substrate, comprising: 
a base (110); 
a protruding portion (114) disposed on the base; and 
a bonding pad (142) disposed on the base, wherein the bonding pad is not overlapped with a boundary of the protruding portion; and 
an electronic element (150) electrically connected to the bonding pad of the electronic substrate.  
	Regarding claim 15, Yen et al. teach an electronic device, further comprising: 
a conductive adhesive layer (170), wherein the electronic element is electrically connected to the bonding pad of the electronic substrate via the conductive adhesive layer.
Regarding claims 16 and 17, Yen et al. teach an electronic device, wherein the electronic element is a light-emitting device/diode (Col. 7, lines 42 – 48).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al.

Regarding claims 2 and 9, Yen et al. do not teach an electronic substrate, wherein a gap between the bonding pad and the boundary falls within a range of 5 µm to 100 µm. Yen et al. do not teach the desired gap between the bonding pad and a boundary. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to find the optimal length of the gap, since it is desirable to fabricate a device that would be electrically and mechanically sound.
	Regarding claim 18, Yen et al. do not teach an electronic device, further comprising: 
a display panel disposed on a transmission path of a light beam from the light-emitting diode. A very common use of light-emitting diodes is for viewing display panels. It would have been obvious to one having ordinary skill in the art at the time the inventio was filed to employ the LED in a use that it was designed for since it is desirable for the electronic device to be employed in functional applications.
Regarding claim 19, Yen et al. do not teach an electronic device, wherein the electronic device comprises a plurality of the electronic substrate, and the plurality of electronic substrates are tiled together. A single LED, for example, is of little use. Accordingly, LEDs are frequently manufactured in an array, or tiled configuration for the purpose of displaying useful data. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electronic device in a typical configuration since it is desirable for the device to have useful functionality.
	Regarding claim 20, Yen et al. do not teach an electronic device, further comprising: 
a circuit board, wherein the electronic element and the electronic substrate are electrically connected via the circuit board, and the electronic element and the electronic substrate are bonded onto a same side of the circuit board. It is well known that circuit boards are commonly used for controlling complex circuitry, such as LED arrays. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a circuit board, since it is desirable to easily and consistently operate the electronic device in the manner desired.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/               Primary Patent Examiner, Art Unit 2814